Case 8:18-cv-00617-TPB-TGW Document 231-7 Filed 10/03/19 Page 1 of 2 PageID 10817




                         EXHIBIT 7
      Case 8:18-cv-00617-TPB-TGW Document 231-7 Filed 10/03/19 Page 2 of 2 PageID 10818




From:                                          Yohannes, Mira <Mira.Yohannes@finnegan.com>
Sent:                                          Wednesday, September 25, 2019 9:09 PM
To:                                            Batson, Crystal; docketingorlando@rumberger.com; Weeks, Joshua;
                                               dwillis@rumberger.com; Church, Lindsay; mwoznack@rumberger.com; Pierce-EOne;
                                               sberlin@rumberger.com; Pivnick, Scott; Benoff, Todd; Davison, Tom; Yang, Stephen
Cc:                                            Berlenbach, Anthony; dave.luikart@hwhlaw.com; E-One-LAS; Barney, James; Loffredo,
                                               Justin; lee.casteris@hwhlaw.com; michelle.armstrong@hwhlaw.com; Tull, Susan;
                                               tori.simmons@hwhlaw.com
Subject:                                       Pierce Manufacturing, Inc. et al. v. E-One, Inc. et al., Case No. 8:18-cv-617-JSM-TGW
                                               (Highly Confidential)
Attachments:                                   200-Gallon Addition - Hinsdale.pdf; Ladder_Extended_To_Side_Tip_Calc.pdf; Errata-
                                               Opening Report of Joseph Rakow.pdf


EXTERNAL SENDER – Proceed with caution



Counsel,

Attached are an errata to Dr. Rakow’s opening report, correcting certain typographical errors, and two calculation sheets
relating to Dr. Rakow’s opinions.

Please note, the errata is HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY.

Thank you,
Mira

Mira Yohannes | Litigation Legal Assistant | Finnegan, Henderson, Farabow, Garrett & Dunner, LLP | 901 New York Avenue,
NW | Washington, DC 20001 |202.216.5204 | mira.yohannes@finnegan.com | www.finnegan.com



This e-mail message is intended only for individual(s) to whom it is addressed and may contain information that is privileged, confidential, proprietary, or otherwise
exempt from disclosure under applicable law. If you believe you have received this message in error, please advise the sender by return e-mail and delete it from
your mailbox. Thank you.




                                                                                  1
